 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     TALAMEO S. ALAIMALEATA,                           Civil No. 3:20-CV-06053-RAJ
 7

 8            Plaintiff,

 9            vs.                                      PROPOSED ORDER

10   COMMISSIONER OF SOCIAL
     SECURITY,
11
              Defendant.
12
              Based on the stipulation of the parties, it is ORDERED that the Commissioner’s
13
     decision in regard to Plaintiff’s application for benefits under Title II of the Social
14   Security Act be REMANDED to the Commissioner of Social Security for a new hearing
15   and decision by an administrative law judge (ALJ).

16            On remand, the ALJ will update the record and offer the claimant a de novo
     hearing; re-assess the medical evidence, including the opinion of Enrico Legaspi, DPT;
17
     re-weigh the claimant’s allegations, as necessary; and continue with the remaining steps
18
     of the sequential evaluation, obtaining vocational expert testimony, if needed.
19

20            Dated this the 30th day of June, 2021.

21

22
                                                        A
                                                        The Honorable Richard A. Jones
23                                                      United States District Judge

24

     Page 1         ORDER - [3:20-CV-06053-RAJ]
